Citation Nr: 1418270	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the cervical spine.

2.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the right ankle (to include right foot). 

3.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the left ankle (to include left foot). 

4.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the right shoulder.

5.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the left shoulder.

6.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the right elbow.
7.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the left elbow.

8.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the right hand.

9.  Entitlement to a disability rating in excess of 10 percent for spondyloarthropathy of the left hand.

[The issue of entitlement to specially adapted housing or a special home adaptation grant is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony on these matters at a personal hearing before the undersigned Acting Veterans Law Judge K.A.K. in September 2011.  A transcript is of record.  The Board remanded the claims in June 2012 for additional development.  

While the claims were in remand status, the Veteran presented testimony on these matters at a personal hearing before the undersigned Veterans Law Judge K.K.G. in April 2013.  A transcript of that hearing is also of record.  At the time of the April 2013 hearing, the Veteran waived his right to have the third signatory of this decision conduct a hearing on the issues on appeal.  The Board will proceed accordingly.  See Arneson v. Shinseki, 24 Vet. App. 279 (2011).  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his April 2013 hearing, the Veteran testified to having undergone VA a bone scan approximately one month prior to his hearing.  The most contemporaneous VA treatment records from the Temple VAMC are dated through October 2012.  Given the Veteran's assertion, updated VA treatment records from this facility must be obtained.  

The Veteran also testified in April 2013 to seeing his private physician, Dr. W. at King Daughter's Clinic, approximately every three months related to the conditions that are the subject of this appeal.  There are no records from King Daughter's Clinic that are dated during the timeframe in question, namely since February 2008.  On remand, the Veteran should be asked to provide the requisite release in order for VA to obtain his complete treatment records from King Daughter's Clinic dated since February 2008.  

As the claims are being remanded for the foregoing reasons, and given the Veteran's April 2013 testimony that his conditions have worsened since the October 2012 Disability Benefits Questionnaires (DBQs) conducted pursuant to the Board's September 2011 remand, as evident from the fact that he underwent a bone scan in approximately March 2013, more contemporaneous VA examinations should be scheduled.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Temple VAMC, dated since October 2012.  

2.  Ask the Veteran to provide the requisite release in order for VA to obtain his complete treatment records from King Daughter's Clinic dated since February 2008.  

3.  Schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected spondyloarthropathy of the cervical spine, bilateral ankle (to include feet), bilateral shoulder, bilateral elbow, and bilateral hand.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner is to identify all residuals attributable to the Veteran's service-connected spondyloarthropathy of the cervical spine, bilateral ankle (to include feet), bilateral shoulder, bilateral elbow, and bilateral hand.  

The examiner is to report the range of motion measurements for the cervical spine, bilateral ankle, bilateral shoulder, bilateral elbow (to include forearm), and bilateral hand (to include the individual digits, including the thumbs, long fingers and other fingers) in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the cervical spine, bilateral ankle (to include feet), bilateral shoulder, bilateral elbow, and bilateral hand are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is to identify any nerve(s) affected by the Veteran's service-connected spondyloarthropathy of the cervical spine and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his spondyloarthropathy of the cervical spine.

The examiner must also specifically discuss whether ankylosis is present in any of the Veteran's joints; whether the Veteran's cervical spine has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and whether either of the Veteran's shoulders have impairment of the clavicle or scapula.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________            ___________________________
    KATHLEEN K. GALLAGHER                        KELLI A. KORDICH
           Veterans Law Judge                                 Acting Veterans Law Judge
     Board of Veterans' Appeals                           Board of Veterans' Appeals



	___________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



